NO. 07-02-0352-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                               NOVEMBER 21, 2002
                         ______________________________

                                     DAVID MCKAY,

                                                       Appellant

                                            v.

                                THE STATE OF TEXAS,

                                               Appellee
                       _________________________________

            FROM THE 31ST DISTRICT COURT OF LIPSCOMB COUNTY;

                   NO. 1026; HON. STEVEN EMMERT, PRESIDING
                        _______________________________

Before QUINN, REAVIS and JOHNSON, JJ.

      David McKay (appellant) appeals from an order revoking his community

supervision. He had originally been convicted of aggravated assault with a deadly weapon

via a plea bargain and plea of guilty. Pursuant to the plea agreement, he was sentenced

to five years imprisonment. However, the sentence was suspended, and appellant was

placed on five years probation. Subsequently, the State filed a motion to revoke probation.

Appellant pled true to various grounds stated in the motion and denied the others. The
trial court granted the motion, revoked appellant’s probation, and sentenced him to five

years in the Institutional Division of the Texas Department of Criminal Justice.

       Appellant timely noticed his appeal, and counsel was appointed. Appellant’s

counsel then moved to withdraw, after filing a brief pursuant to Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and representing that he had searched

the record and found no arguable grounds for reversal. The motion and brief illustrated

that appellant was informed of his rights to review the appellate record and file his own

brief. So too did we inform appellant that any pro se response or brief he cared to file had

to be filed by November 14, 2002. To date, appellant has filed no pro se response or brief.

       In compliance with the principles enunciated in Anders, appellate counsel discussed

four potential areas for appeal. Each concerned the courts decision to revoke his

community supervision. However, in posing the arguments, counsel also illustrated why

each was without merit.

       Moreover, we conducted an independent review of the record to determine whether

there existed reversible error and found none. See Stafford v. State, 813 S.W.2d 503, 511

(Tex. Crim. App. 1991) (requiring us to conduct an independent review). The record

illustrated that no appeal was taken within 30 days from the date of appellant’s guilty plea

and conviction complaining of error occurring at that time; thus, we have no jurisdiction

over any purported error arising from or prior to the plea hearing. Manuel v. State, 944
S.W.2d 658, 661-62 (Tex. Crim. App. 1999); see Cooper v. State, 45 S.W.3d 77, 83 (Tex.

Crim. App. 2001). Furthermore, finding that any one ground warranting revocation existed,

the trial court was entitled to revoke his community supervision. Moore v. State, 605


                                             2
S.W.2d 924, 926 (Tex. Crim. App. 1979). Here, appellant pled true to two of the four

grounds contained in the motion to revoke. Standing alone, a plea of true is sufficient to

support the trial court's order of revocation. Hatten v. State, 71 S.W.3d 332, 335 n.2 (Tex.

Crim. App. 2002). Thus, the appellate record contained evidence supporting the decision

to revoke probation. Furthermore, the punishment levied was within the range provided

by statute and agreed to by the parties.

       Accordingly, counsel’s motion to withdraw is granted, and the judgment of the trial

court is affirmed.

                                                  Brian Quinn
                                                    Justice


Do not publish.




                                             3